     Case 3:18-cv-02903-CAB-BLM Document 67 Filed 09/02/20 PageID.875 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CROSSFIT, INC.,                                     Case No.: 18-CV-2903-CAB-BLM
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13    v.                                                  SET ASIDE DEFAULT
14    FITNESS TRADE sp. z o.o., and
      FITNESS TRADE sp. z o.o. sp. k.,                    [Doc. No. 59]
15
                                      Defendants.
16
17
           This matter is before the Court on a motion to set aside the default and to dismiss for
18
     lack of personal jurisdiction filed by Defendants Fitness Trade sp. z o.o. and Fitness Trade
19
     sp. z o.o. sp. k. (together, the “Fitness Trade Defendants”). The motion is fully briefed,
20
     and the Court deems it suitable for submission without oral argument. As discussed below,
21
     the motion to set aside the default is granted.
22
           I.     Background
23
           Plaintiff CrossFit, Inc. filed this lawsuit on December 28, 2018, naming an Ontario,
24
     Canada, corporation called Paleoethics, Inc. as the only defendant. The original complaint
25
     asserts claims for breach of contract and breach of the covenant of good faith and fair
26
     dealing, trademark infringement, and unfair competition.             Paleoethics answered the
27
     complaint and filed a counterclaim, but its counsel subsequently withdrew without a
28

                                                      1
                                                                                 18-CV-2903-CAB-BLM
     Case 3:18-cv-02903-CAB-BLM Document 67 Filed 09/02/20 PageID.876 Page 2 of 5



 1   replacement, eventually resulting in the entry of default judgment.                  [Doc. No. 44.]
 2   Meanwhile, on June 5, 2019, Crossfit filed the operative first amended complaint (“FAC”),
 3   which added another Canadian company, a United Kingdom company, and a Polish
 4   company, along with the Fitness Trade Defendants, which are a Polish limited liability
 5   company, and a Polish limited partnership, respectively. 1 [Doc. No. 26.] The FAC made
 6   few unique factual allegations against these new defendants. Instead, the FAC simply
 7   defined all of the defendants together as “Paleoethics” based on a conclusory allegation
 8   that they were acting “as a joint venture, a partnership, and/or alter egos of one another.”
 9   [Id. at ¶ 15.]
10          After receiving several lengthy extensions from the Court, Crossfit contends that it
11   finally served the summons and FAC on the Fitness Trade Defendants via the Hague
12   Convention on April 24, 2020 [Doc. No. 57], at which time much of the world, including
13   Poland, was locked down due to the COVID-19 pandemic. [Doc. No. 59-2.] According
14   to a declaration from the Fitness Trade Defendants’ chief executive officer, no one received
15   the Fitness Trade Defendants’ mail during the lockdown, and he only discovered this
16   lawsuit as a result of an internet search in June 2020. [Id.]
17          On July 21, 2020, the Clerk of Court entered the default of the Fitness Trade
18   Defendants. [Doc. No. 58.] Nine days later, on July 30, 2020, the Fitness Trade
19   Defendants filed the instant motion to set aside the default and to dismiss the claims against
20   them for lack of personal jurisdiction. [Doc. No. 59.] Crossfit opposed the motion and
21   filed a separate motion for jurisdictional discovery. [Doc. No. 62.] Both motions are now
22   fully briefed.
23          II.       Motion to Set Aside Default
24          Federal Rule of Civil Procedure 55(c) provides that a “court may set aside an entry
25   of default for good cause.” Fed. R. Civ. P. 55(c). “A court has broad discretion to set
26
27
     1
      According to the FAC, Fitness Trade sp. z o.o. is a Polish limited liability company, and Fitness Trade
28   sp. z o.o. sp. k. is a Polish limited partnership. [Doc. No. 26 at ¶¶ 9-10.]

                                                        2
                                                                                        18-CV-2903-CAB-BLM
     Case 3:18-cv-02903-CAB-BLM Document 67 Filed 09/02/20 PageID.877 Page 3 of 5



 1   aside an entry of default,” and “[t]he standard for setting aside an entry of default is less
 2   rigorous than the standard for setting aside a default judgment.” Woodruff v. Mason
 3   McDuffie Mortg. Corp., No. 19-CV-04300-WHO, 2020 WL 4260740, at *2 (N.D. Cal.
 4   July 24, 2020) (citations omitted). “Where timely relief is sought from a default and the
 5   movant has a meritorious defense, doubt, if any, should be resolved in favor of the motion
 6   to set aside the default so that cases may be decided on their merits.” Mendoza v. Wight
 7   Vineyard Mgmt., 783 F.2d 941, 945–46 (9th Cir. 1986) (internal quotation marks, brackets,
 8   ellipses and citation omitted). Thus, the “rules for determining when a default should be
 9   set aside are solicitous towards movants.” United States v. Signed Pers. Check No. 730 of
10   Yubran S. Mesle, 615 F.3d 1085, 1089 (9th Cir. 2010) (hereinafter, “Mesle”).
11           Determining if good cause exists requires the court consider three factors: (1)
12   whether [the defendant] engaged in culpable conduct that led to the default; (2) whether
13   [the defendant] had a meritorious defense; or (3) whether reopening the default would
14   prejudice [the plaintiff].” Franchise Holding II, LLC v. Huntington Rests. Grp., Inc., 375
15   F.3d 922, 925-926 (9th Cir. 2004) (citation omitted). The defendant bears the burden of
16   establishing good cause for setting aside the default, and a district court is free to deny the
17   motion if any of the three factors favor denial. See id. at 926.
18           As for the first consideration, if a defendant has received actual or constructive
19   notice of the filing of the action and intentionally failed to answer, its conduct is culpable.
20   Franchise Holding II, 375 F.3d at 926. “[I]n this context the term ‘intentionally’ means
21   that a movant cannot be treated as culpable simply for having made a conscious choice not
22   to answer; rather, to treat a failure to answer as culpable, the movant must have acted with
23   bad faith, such as an intention to take advantage of the opposing party, interfere with
24   judicial decisionmaking, or otherwise manipulate the legal process.” Mesle, 615 F.3d at
25   1092.
26           Here, Defendants were served with the summons and FAC, if at all, in Poland in the
27   middle of an unprecedented global pandemic that resulted in much of the world, including
28   Poland, to restrict the movements of their citizens. The Fitness Trade Defendants have

                                                    3
                                                                                 18-CV-2903-CAB-BLM
     Case 3:18-cv-02903-CAB-BLM Document 67 Filed 09/02/20 PageID.878 Page 4 of 5



 1   submitted a declaration that as a result of these movement restrictions, they never actually
 2   received the FAC and summons, regardless of whether it was properly served pursuant to
 3   the Hague Convention. [Doc. No. 59-2.] In its opposition, Crossfit engages in a lengthy
 4   effort to discredit this declaration primarily on the grounds that the Fitness Trade
 5   Defendants may have been aware of this lawsuit since 2019. Regardless of the Fitness
 6   Trade Defendants’ awareness of the existence of this lawsuit, they had no obligation to
 7   respond until they were properly served. Further, any nominal delays between when the
 8   Fitness Trade Defendants’ discovery in June 2020 that service was effected on them and
 9   their appearance in this case is hardly evidence of intentional delay considering that they
10   are Polish entities who needed to obtain California counsel, all while the global pandemic
11   continues. Accordingly, the Fitness Trade Entities did not engage in culpable conduct that
12   led to the default.
13          As for the second consideration, to justify setting aside default, a defendant must
14   present the court with specific facts that would constitute a defense. Franchise Holding II,
15   375 F.3d at 926. Here, based on the briefing currently before the Court, the Fitness Trade
16   Defendants’ motion demonstrates that they have a meritorious defense of lack of personal
17   jurisdiction.2 Accordingly, this factor is satisfied.
18          Finally, “[t]o be prejudicial, the setting aside of a judgment must result in greater
19   harm than simply delaying resolution of the case. Rather, the standard is whether plaintiff's
20   ability to pursue his claim will be hindered.” SMSW Enterprises LLC v. Halberd Corp.,
21   No. CV 13-1412 BRO (SPX), 2013 WL 12138732, at *4 (C.D. Cal. June 21, 2013)
22   (quoting TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001)). Here,
23   setting aside a default that was entered just nine days before the motion to set it aside was
24
25
     2
26     Crossfit claims that the motion to dismiss for lack of personal jurisdiction is premature and that it did
     not provide a complete opposition to that aspect of the Fitness Trade Defendants’ motion. Accordingly,
27   the Court is allowing additional briefing before definitively ruling on the merits of the Fitness Trade
     Defendants’ personal jurisdiction argument. However, based on the record currently before the Court,
28   Crossfit has not satisfied its burden to establish personal jurisdiction over the Fitness Trade Defendants.

                                                         4
                                                                                          18-CV-2903-CAB-BLM
     Case 3:18-cv-02903-CAB-BLM Document 67 Filed 09/02/20 PageID.879 Page 5 of 5



 1   filed will have no impact on Crossfit’s ability to pursue its claims against the Fitness Trade
 2   Defendants.
 3          In sum, the Fitness Trade Defendants did not act intentionally in failing to respond
 4   to the FAC, they have demonstrated that they have a meritorious defense, and Crossfit will
 5   not be prejudiced if the default is set aside. Accordingly, good cause exists to set aside the
 6   defaults that were entered against the Fitness Trade Defendants.
 7          III.   Conclusion
 8          For the reasons set forth above, it is hereby ORDERED that the motion to set aside
 9   the default is GRANTED, and the entry of default [Doc. No. 58] against the Fitness Trade
10   Defendants is VACATED. Although the Court is unpersuaded by the arguments in favor
11   of personal jurisdiction that Crossfit made in its opposition to the instant motion, before
12   ruling on that defense, the Court will allow the Fitness Trade Defendants to re-file a discrete
13   motion to dismiss for lack of personal jurisdiction, and for Crossfit to oppose that motion.
14   Accordingly, the Fitness Trade Defendants shall file a motion to dismiss for lack of
15   personal jurisdiction by September 11, 2020.              Crossfit shall file its opposition by
16   September 25, 2020, and the Fitness Trade Defendants may file their reply by October 2,
17   2020. The Court will then take the motion under submission and issue a ruling in due
18   course.3
19          It is SO ORDERED.
20   Dated: September 2, 2020
21
22
23
24
25
26
27
     3
      The Court will rule on Crossfit’s motion for discovery [Doc. No. 62] in conjunction with the Fitness
28   Trade Defendants’ motion to dismiss.

                                                      5
                                                                                      18-CV-2903-CAB-BLM
